Citation Nr: 1228354	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  08-30 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected early osteoarthritis of the right knee.

2.  Entitlement to an initial compensable for service-connected right foot plantar fasciitis.

3.  Entitlement to service connection for left foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had 25 years of active duty service ending in retirement in April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in January 2008.  A statement of the case was issued in September 2008, and a substantive appeal was received in October 2008.

On substantive appeal, the Veteran checked the appropriate box to indicate that he wanted a hearing before the Board at the RO.  However, the Veteran failed to appear at his scheduled hearing in December 2010.

The issues of entitlement to an increased rating for disc disease lumbosacral spine L5-S1 (currently evaluated as 10 percent disabling) and for gastroesophageal reflux disease (GERD) (currently evaluated as 10 percent disabling); and whether new and material evidence has been received to reopen a claim of entitlement to service connection for left elbow disability have been raised by the record (specifically in a statement received in February 2008), but do not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Various service treatment records dated from August 2002 to August 2005 show treatment for left foot metatarsalgia.  When the Veteran was afforded a VA examination in October 2007, a nexus opinion was not rendered since the VA examiner found a normal foot examination.  However, since that time, an April 2008 VA x-ray report revealed mild soft tissue swelling.  With evidence of left foot disability in service and a current left foot disability post service, another VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the right knee and right foot increased rating issues, the Board notes that the Veteran's representative has expressly requested a more current VA examinations.  It appears that the last VA examination for rating purposes was in 2007, approximately five years ago.  Although a new examination in not mandated simply because of the passage of time, the Board believes that such an examination is appropriate in this case given the fact that the Veteran will be undergoing examination of the lower extremities anyway in connection with the service connection for left foot disability issue. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an appropriate VA examination of his right knee, right foot, and left foot.    It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  

With regard to the right knee and right foot issues, the examiner should clearly report all current symptoms and impairment to allow for application of VA rating criteria for these already service-connected disabilities.  Range of motion should be clearly reported together with the point (in degrees) where motion may be limited by pain.  Any additional functional loss due to weakness, fatigue, and incoordination, including during flare-ups, should also be reported.  

With regard to the right knee, the examiner should also clearly report whether there is evidence of recurrent subluxation or lateral instability and, if so, whether it is slight, moderate, or severe. 

With regard to the left foot issue, the examiner should respond to the following: 

Is it at least as likely as not (a 50% or higher degree of probability) that any current left foot disability is causally related to service?  

A rationale should be provided.  

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


